Title: To Benjamin Franklin from John Bondfield, 29 January 1780
From: Bondfield, John
To: Franklin, Benjamin


Sir
Bordeaux 29th Jany 1780
Mr. Adams left Bayonne the 25th he makes only short Stages and will not arrive here before to morrow. The Confederacy is certainly foundered we should otherways have had some inteligence had she been Captured or put back it is upwards of ninty Days since she left the Capes of Delaware.
Our Correspondence with the United States is cruely obstructed the private ships sailing in Convoys whose departures are unfixt Letters for months remain unforwd. Monthly Packet Boats in the Plan formerly from Falmouth would be of infinite benifit the Expence if prudently conducted would not be very heavy. We have had no arrivals from America many months at this port we are as if disunited. We Expect some valuable Arrivals Dayly. With due respect I have the Honor to be Sir your most Obedient Servant
John BondfieldHis Excellency Ben Franklin Esq Paris
 Addressed: His Excelly Benj Franklin / Esq / Paris
Notation: Bondfield John 29. Jany. 1780.
